DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Response to Arguments
The PTAB Decision, dated 11/02/2021, with respect to claims 1-7, 15-18 and 20-33 has been fully considered. Therefore, the 35 U.S.C. 103(a) rejection of claims 1-7, 15-18 and 20-33 have been withdrawn.
Allowable Subject Matter

The following is an examiner's statement of reasons for allowance: In regards to independent claims 1, 18, 20, 28, 30 and 31, the prior arts Mallet et al. (U.S 8,600,708 B1) in view of Knopp (U.S. 6,757,445 B1) fails to teach 
"forming a mesh modelling the environment in three dimensions, the 3D model of the environment is based on stereo image processing a plurality of overlapping geo-referenced images of the environment, said mesh comprising nodes interconnected by edges and having surfaces boarded by the edges, based on geo-referenced image sets, wherein each node of the mesh is associated to a 3D coordinate in a geographical coordinate system" as required by the independent claims 1, 18, 20 and 31.
“forming a mesh modelling the environment in three dimensions, said mesh comprising nodes interconnected by edges and having surfaces boarded by the edges, based on a plurality of distance measurements for each area or point in the environment from a plurality of geographically known positions using a position determining device, wherein each node of the mesh is associated to a 3D coordinate in a geographical coordinate system” as required by the independent claims 28 and 30
Claims 2-7, 15-17, 21-27, 29 and 32-33 depend on claims 1, 20, 28 and 31. Therefore claims 2-7, 15-17, 21-27, 29 and 32-33 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611